department of the treasury employer_identification_number ificati contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date ate legend m scholarship program n organization p organization q amount r organization s number x state y number z organization dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called m letter catalog number 58264e is to provide scholarships to deserving students who are members of n is a c organization with in excess of big_number members up to s awards in the purpose of m n the amount of q will be awarded annually employees and children of employees of p its subsidiaries affiliates and or sponsoring organizations as well as of r are eligible applicants employees must have a minimum of one year of employment as of the application deadline date there are currently organizations that are subsidiaries p r and n will publicize scholarship affiliates and sponsoring organizations of p materials in company publications the m will not be used by p any subsidiaries affiliates and or sponsoring organizations of p or the r to recruit employees or induce employees to continue their employment applicants must be high school seniors graduates or current postsecondary undergraduates enrolled or planning to enroll in a full time accredited program at a two or four year college university or vocational-technical schoo located in the state of x which constitutes an educational_organization described in sec_170 of the internal_revenue_code applicants must have a minimum grade point average of y recipients of m will be selected based upon standards that are unrelated to the employment of the recipients’ parents or the line_of_business of r p and any subsidiaries affiliates and or sponsoring organizations of p additionally courses of study of recipients are not limited to those that would be of a benefit to r p and any subsidiaries affiliates and or sponsoring organizations the selection criteria will include past academic performance future potential leadership participation in school and community activities work experience and a statement of career and educational goals and objectives financial need will not be considered when an m grant is awarded there will be no requirement that the recipient or parent is expected to render future employment services to r p or any subsidiaries affiliates and or sponsoring organizations the grants are not automatically renewable but applicants may re-apply for grants for up to three successive years or until a bachelor's degree is earned whichever is first the standards for re-application will be based solely on non-employment related factors you have entered into an agreement with z to administer m z is exempt from federal_income_tax under sec_501 of the internal_revenue_code and has been classified as a publicly_supported_organization under the terms of the agreement you will make annual contributions to z to fund scholarships z will prepare and furnish application forms receive all applications determine the recipients notify the recipients of the award confirm enrollment in an educational_institution and make payment of the award z will publicize the m by providing a publicity blitz to guidance counselors z will choose the selection committee and it will be made up of individuals who are knowledgeable in the education field and who have the background and knowledge to properly evaluate the potential of applicants the selection committee will be totally independent and separate from r p and any subsidiaries affiliates and or sponsoring organizations of p also obtain reports that determine whether the grant recipient has performed the activities that the grant was intended to finance and z will investigate any possible misuse of funds letter catalog number 58264e z will by the recipient withhold any further funds during the investigation if a misuse is discovered and seek the recovery_of any misused funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational al organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written letter catalog number 58264e statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58264e please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
